1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant ERASMO VILLEGAS-SUAREZ
6

7

8

9                                UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11

12   THE UNITED STATES OF AMERICA,                    )     Case No. 1:19-CR-0015-DAD
                                                      )
13                            Plaintiff,              )     APPLICATION FOR TRAVEL
                                                      )     EXPENSES PURSUANT TO
                    vs.                               )
14                                                          18 U.S.C. §4285
                                                      )
15   ERASMO VILLEGAS-SUAREZ,                          )
                                                      )
16                           Defendant.               )
                                                      )
17

18
            The defendant, ERASMO VILLEGAS-SUAREZ, by and through his counsel, Serita Rios,

19   hereby requests an order for transportation and subsistence expenses pursuant to 18 U.S.C. §4285.
20          Mr. Erasmo Villegas’ trial is scheduled to commence on September 9, 2019, before the
21
     Honorable Dale A. Drozd in the Eastern District Court in Fresno, California. The trial is estimated
22
     to last 2 weeks. Mr. Villegas’ personal appearance is required for the duration of the trial.
23

24          Mr. Villegas currently resides in Bakersfield, California. He is indigent and unable to

25   afford the costs for subsistence and transportation to and from Fresno for the duration of the trial.
26
            Accordingly, Mr. Villegas requests that the Court direct the United States Marshal to
27
     furnish Mr. Villegas with an amount of money for travel and subsistence expenses for the duration
28




                   APPLICATION FOR TRAVEL EXPENSES PURSUANT TO 18 U.S.C. §4285

                                                      -1-
1    of the trial, not to exceed the amount authorized as a per diem allowance for travel under 5 U.S.C.
2
     §5702(a).
3

4
             Dated: August 31, 2019                                Respectfully Submitted,

5

6                                                                   /s/ Serita Rios
7
                                                                   _______________________
                                                                   Serita Rios
8                                                                  Attorney for Defendant
9
        ------------------------------------------------------------------------------------------------------------
10
                                                         ORDER
11
     TO: UNITED STATES MARSHAL, EASTERN DISTRICT OF CALIFORNIA:
12

13           GOOD CAUSE APPEARING, it has been determined that defendant, Erasmo Villegas,

14   is financially unable to provide the necessary costs for transportation to the Eastern District Court
15
     in Fresno, California, for the duration of his trial which is scheduled to commence on September
16
     9, 2019, and estimated to last 2 weeks.
17

18
             IT IS HEREBY ORDERED, pursuant to 18 U.S.C. §4285, that the United States Marshals

19   Service for the Eastern District of California furnish transportation expenses, to Erasmo Villegas
20   for the duration of his trial. In addition, the United States Marshal shall furnish Mr. Villegas with
21
     money for subsistence expenses, the amount authorized as a per diem allowance for travel under
22
     5 U.S.C. §5702(a).
23

24   IT IS SO ORDERED.
25
        Dated:      September 4, 2019                                   /s/
26
                                                               UNITED STATES MAGISTRATE JUDGE
27

28




                    APPLICATION FOR TRAVEL EXPENSES PURSUANT TO 18 U.S.C. §4285

                                                             -2-
